  Case 1:19-cr-00232-LO Document 27 Filed 08/08/19 Page 1 of 5 PageID# 62




                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF VIRGINIA
                                     ALEXANDRIA DIVISION
   UNITED STATES OF AMERICA                                                     ,.      RLED
                                                                                   IN OPEN rnnoT

            V.
                                                       Case No. I:19-CR-232                    2C13
   BRIAN PATRICK BAYNES,
                                                                            CI.ERk. us Dl.'-"T"'r" -

            Defendant.



                                    STATEMENT OF faptq

        The United States and the defendant. BRIAN PATRICK BAYNES (hereinafter, 'fthe
 defendant"), agree that at trial, the United States would have proven the following facts beyond a
 reasonable doubt with admissible and credible evidence:
        1. Between on or about June 3,2018,and on or about June 6,2019,in Fairfax County,
Virginia, within the Eastern District of Virginia, the defendant, BRIAN PATRICK BAYNES,
while being an unlawful user of, or addicted to, any controlled substance, did knowingly and
unlawfully possess in and affecting commerce four firearms,specifically,a long gun, bearing serial
number 12045993, believed to be a Norinco Chinese SKS-style rifle; a BCM4 rifle, bearing serial
number A045643; an Arsenal Firearms model SAM7R, bearing serial number BA532035; and a
Sturm Ruger & Co .22 long rifle, bearing serial number 0012-05848, such firearms having been
shipped and transported in interstate commerce.

       2.        On June 3, 2018, the defendant purchased a Sturm Ruger & Co .22 long rifle,
bearing serial number 0012-05848, from Cabelas in Gainesville, Virginia, within Prince William
County, in the Eastern District of Virginia. On November 3, 2018, the defendant purchased a
BCM4 Lower Receiver, bearing serial number A045643, from Green Top Sporting Goods in
   Case 1:19-cr-00232-LO Document 27 Filed 08/08/19 Page 2 of 5 PageID# 63




   Ashland. Virginia, within Hanover County,in the Eaatetn District of Virginia. On June 2.2019.
   the tiefendant attempted to purchase a Clock 43.9mra ftom Vienna Arsenal, in Vienna. Virginia.
         3. In putchasing these flrearms, the defendant eompleted necessaty forms ptovided
  by the United States Depanment of Justice's Bureau of Alcohol. Tobacco. Fiteamts. and
  Explosives ("ATF"). I„ particular, the defendant completed and signed an ATF Form 4473 for
  each sale. Fom. 4473 includes Question E. which reads: "Are you an unlawful user of. or
  addicted to marijuana or any deptessant. stimulant, natcotic thug, or any other controlled
  substance? Warning: The use or possession of marijuana temains unlawful under Fedetal law

 i■.gardl essofwhetheri
  n the state            thasbeeni
              where you tesi de." Inetesponse
                                     gaiizedordecri minoaln iE.zedformedi
                                              to Questi                    cinalchecked
                                                                 rte defendant   ortecreati"no"onaionputposes
                                                                                                      the June
 3, 2018. November 3. 2018, and June 2, 2019 Fotn, 4473s. The defendant cettified that his
 answets were tnte and that he was awate that a false answer was punishable as a felony under
 federal law.

       4. Between on or about June 3.2018. and on or about June 6,2019, the defendant was
an unlawful user of, or addicted to, marijuana, a conttolied substance as defined in section i 02 of
the Controlled Substance Act.

        5.       On June 6.2019, the agents from the Washington Field Office of the FBI arrested
.he defendant putsuant to a previously issued arrest wartant and executed pteviously issued search
watmnts on the defendant's home and vehicle. During the execution of the search warrants for
the defendant's residence and vehicle, agents seized the following items, among others:
             a. A long gun. bearing serial number 12045993. believed to be a Norinco Chinese
                SKS-style rifle;

             b. A BCM4 rifle, bearing serial number A045643;
   Case 1:19-cr-00232-LO Document 27 Filed 08/08/19 Page 3 of 5 PageID# 64




               c. An AreenalFireams model SAM7R. bearing serial number BA532035;
               d. A Sturm Ruger & Co ,22 long rifle, bearing serial number 0012-05848;
              e. 11 magazines for 7.69x39 ammunition;
              f. 175 rounds of 7.69x39 ammunition;
              g. 30 rounds of unmarked .223 ammunition;
              h. 119 rounds of.223 Remington ammunition;
              i. 190 rounds of 7.62 ammunition;
             j. 50 rounds of.22 ammunition;
             k. 2 magazines for .22 ammunition;
             I. An ammunition carrier with 210 rounds of7.62x39 ammunition;
             m. A green metal ammunition can with 1 7.62x39 magazine, 536 rounds of 7.62x39
                ammunition, and I round of.223 ammunition; and
             U. A fake urine kit, eonslsting of a small, plastle bottle containing an unknown
                yellowish liquid with a thermometer attached to the exterior ofthe bottle, and what
                IS believed to be a small heater, all contained in a cloth bag.
        6.      The firearms discussed In this statement of facts were not manufactured In the
Commonwealth of Virginia, and, therefore, the firearms traveled in, and/or affeeted interstate
commerce.


        7.     This statement offacts includes those facts necessary to support the plea agreement
between the defendant and the United States. It does not include each and eveiy fact known to
the defendant or to the United States, and it is not intended to be a full enumeration of all ofthe
facts surrounding the defendant's case.
   Case 1:19-cr-00232-LO Document 27 Filed 08/08/19 Page 4 of 5 PageID# 65



       8.     The actions ofthe defendant, as recounted above, were in all respects knowing and
deliberate, and were not committed by mistake, accident, or other innocent reason.

                                             Respectfully submitted,

                                             G. Zachary Terwilliger
                                             United Sj^tes Attorney

Date: August R. 7.01 Q
                                       By:
                                             Anthony W^Iariano
                                             Special Assistant United States Attorney
                                             Ronald L. Walutes, Jr.
                                             Assistant United States Attorney
  Case 1:19-cr-00232-LO Document 27 Filed 08/08/19 Page 5 of 5 PageID# 66




         After co„su,.,„g wfth.y aftonrey and pnrsnant .he plea agreenren.entered i„.c .his day

   n..ed States would have proved the same beyond a reasonable doubt.

                                           BRIAN PATRICK BAYNES

      .amSha„nonQui,l,dete„dan..sa..omey. •have earemily reviewed the above Statement
0 Faets with him. To my ^ow.edge, his deeision to stipulate to these Taets is an inTormed and
voluntary one.




                                          Shannon Quill, Esq.
                                          Attorney for BRIAN PATRICK BAYNES
